Ministère de l'Environnement République du Cameroun
et des Forêts Paix - Travail - Patrie
ANNEXE 2 de la Convention provisoire : CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1004

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom : Compagnie industrielle du Bois au Cameroun - CIBC
Adresse : B.P. 3139 Douala

Téléphone : 42.68.92 / 42.57.03

Fax : 42.35.15

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 155 421 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province : Est
Département : Boumba et Ngoko
Arrondissement : Moloundou
& Commune : Moloundou 155 421 ha
DATE LIMITE DE VALIDITÉ _ : 3 ans à compter de la signature de la convention provisoire

Le présent cahier des charges comporte des clauses générales et des clauses particulières. Les clauses
générales concernent les prescriptions techniques relatives à l'exploitation forestière et les prescriptions
d'aménagement que doit respecter l'exploitant. Les clauses particulières concernent les charges financières et
indiquent les obligations de l'exploitant en matière de transformation des bois, d'installations industrielles et de
réalisation d'oeuvres sociales.

A- CLAUSES GÉNÉRALES
Article 1er: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits d'usage des

villageois.

Article 2: Le diamètre minimum d'exploitation est fixé par essence suivant le tableau ci-après :

Nom vernaculaire Nom scientifique
d'e Nom commercial __ |abattage
“7 [Catégorie exceptionnelle |__|
(Gossweilerodendron balsamiferum
Afromosia/Assamela Lune | Péricopsis elata 100
(Obang/Kokrodua 1104
[1116 _JAbang _IChiorophora excelsa 100
1121 _lAdj Bailonnella toxisperma 100
Entandrophragma cylindricum 100
Khaya grandifoliola 80
Acajou blanc Khaya anthotheca 80
Acajou de bassam 1103 g Khaya ivorensis 80
: Canarium schweinfurthii 80
[Triplochyton scleroxylon 80
Nauclea diderrichii 80
Guarea cedrata 80
Guarea thompsoni 80
(Guibourtia tessmanni 80
Guibourtia demeusei 80

Essence
Nom commercial

Catégorie 1 (Suite)
Dabéma/Atui

[Dibétou/Bibolo

Doussié/Bella

Doussié blanc/Pachyoba | 1112 |

Doussié rouge

[1113 |
(Doussé Sanaga 7 | 2102 |

(Okoumé "7" |

*fovengnkar
(Catégonen "|
Ako A / Aloa

SAndoung brun

Code Nom vernaculaire Nom scientifique D.m.e.
abattage| {cm)
1214 _JAtui Piptadeniastrum africanum 80
[ 1111 _JBibolo Lovoa trichiioides 80
[1680 _]Mbanga Campo lAfzelia bella [_ 80
Mbanga afum lAfzelia pachyloba |_80
Mbanga lAfzelia bipindensis [80
Mbanga Sanaga lAfzelia africana [_80
Atom assié Entandrophragma candollei 80
lAucoumea klaineana 80
| 1126 | (Guibourtia ehié 80
1130 _JA Entandrophragma utile 80
Entandrophragma angolense 80
Entandrophragma congolense 80
Microberlinia bisulcata 80

Amuk/Zini
1]
[1411 |

Elolom Mitragina stipulosa 60
1310 _ JAloa tol Antiaris africana 60

[1204 _[Ekop mayo [Monopetalanthus microphylus
[1205 lEkop mayo |Monopetalantnus letestui

60
jAningré A | Abam fusil sans poils Aningeria altissima 60
Abam fusil à poils Aningeria robusta | 60
Avodiré 1209 JAssama [Turreaenthus africanus | 60
Azobé/Bongossi 1105 _ [BongossiOkoga JLophira alata 60
Elolom à pois Mitragina cilata 60
INkoul/Nkul Mansonia altissima 60
. [Bongo/Olon [Olon Fagara heitzi 60
(CordiaEbe | 1319 |Ebé/Enée (Cordia platythyrsa 60
(DifoulOssel | 1324 [OsselOselAbang Morus mesozygia 60
Ébène 1114 _JEbène Diospyros spp. 60
Ekop ribi [Tetraberlinia bifoliolata 60
[Paka/Essigang (Copaifera mildbraedi 60
Faro 1342 JN'sou Daniella ogea, D. klainei 60
[Faro mezili | 1343 [N'ou mezili Danielle klainei 60
(Frake/Limba | 1220 ÎLimba/Akom [Terminalia superba 60
[Framiré | Lidia [Terminalia ivorensis 60
Ekop ngombé Didelotia letouzeyi 60
Îlomba | 1346 |Eteng Pycnanthus angolensis 60
[Essodom Bombax buonopozense 60
Koto 1226 _|Efok ayous grandes feuilles _ |Pterygota macrocarpa 60
ï Ekobem feuilles rouges Gilbertiodendron dewevrei 60
Esseng petites feuilles Parkia bicolor 60
1228 _ |Abam nyabessan Gambeya africana, Gambeya spp 60
1229 _ [Nkanang Sterculia rhinopetala 60
1354 _|Ekang Calpocalyx heitzi 60
1232 _|Eyen Distemonanthus benthamianus 60

1122 _ JAdjap élang Autranella congolensis 60 |
1234 |Ekop naga_ Brachystegia cynometroides Ï_ 60
Ekop évène Brachystegia mildbreadi 60
1236 _|Ekop nganga Cynometra hankei 60
Adum Cylicodiscus gabonensis 60
Mbel afum/Mbel Pterocarpus midbraedii, P. soyauxi 60
chitola 1133 __ [Tchitola dibamba Lountane oxyphyllum 60
eck 1134 _|Sack/Teak [Tectona grandis 60

NS
AR ar A6 SE

Essence
Nom commercial

Mbakabingesse | 1301 jan
Cu

(AbiziaOuochi 77 | 1359 langoyeméndoya | JAbiziazyge |
.… fepOmang | 1202 Omang _  (Desbordesiagiaucescens | 50
À fAtumbr_ 7 | 1203 fEkopbenoManékop  Mubemardiasereti | 50 |
[1419 [Ekong/Abut richoscypha acuminata, T. arborea| 50
[1312 [Boubwé/Mbouboui Ivingia gabonensis 50
jAngalélOvoga 7 | 1361 ange 7 fPogeokosa | 50
jAngueuk | 1206 Jangueux  fongokeagore | 50

Asila koufani/Kioro [1424 JAsilakoufani | Maranthes chrysophylla 50

(Asie omang 77 | 1316 lastaomang 7 [Maranthes nemmis 50

[Atom | 1508 | Atom Dacryodes macrophylla 50
Anopysis klaineana 50
Discoglypremna caloneura 50

(Diana/Cetis/Odou | 1322 JOdou vrai |Cetis tesmanni, Ces spp. 50

(Diana paralèe | 1323 Lodou 7 (ei adoh-tideroi 50

Diana Z [_ 1358 _lOdou paralèle Cettis zenkeir

Divida [1325 | Olom [Scorodophloeus zenkeri

Douka/Makoré | 1120 | [Nom adjap élang ieghemella africana

(Ebiara/Abem | 1215 | Abem yoko Berlinia grandiflora

Ebiara Edéa/Abem Edéa | 1326 | Abem Edéa Berlinia bracteosa

Ékouné | [Nom éteng Coelocaryon preussi

Emien/Ekouk | Ekouk Alstonia bonnei

1447 _ |Ekuk marécage

Alstonia congensis

(ul

1529 |Essau/sélé

Albizia glaberrima

Essesang Essesang Ricinodendron heudeloti
Esson/Goundou Stemonocoleus micranthus

EvinofÆvoua | Evoula itex grandifolia

[Eveuss/Ngon | 1336 [Ngon Klainedoxa gabonensis

Obangon Klainedoxa microphylla

[Eyek | 1231 ÏE ek [Pachyelasma tessmanni

(Evong | 12128 JE jong Eribroma oblogum

Doum Ceiba pentandra

n Evouvous JAlbizia ferruginea
Li Kanda Kanda Beilschmiedia anacardioides 50

Kanda / Ovan 1360 _|Kanda /Zoulé Beilschmiedia obscura 50

Kondrot/Ovounga 1492 __JOvounga Rodognaphalon brevicuspe _ 50
. Kotibe [_ 1119 _Jovos Nesogordonia papaverifera 50

KumbÿEkoa 1458 _|Ekoa Lannea welwitschii 50

Landa [ 1350 JLanda Erythroxylum manni 50

LatÿEdjil | 1351 [Edjil JAmphimas ferrugineus 50 |

Lati parallèle 1352 _ Nom edjil JAmphimas pterocarpoides 50

Amouk Detarium macrocarpum 50

[Moambé [ 1468 [Mfo Enantia chlorantha 50

Mutondo/Funtumia [ 1471 [Ndamba/Ngon ndamba Funtumia elastica, F. africana 50

[Niové 1238 __|M'bonda Staudtia kamerunensis 50

Oboto/Abotzok 1240 _ JAbotzok Mammea africana 50

Odou élias (Celtis mildbraedi 50

[Oklang/Yungu 1587 _|Oklang Drypetes gossweileri, D. preussii 50

[Omang bikodok | 1488 [Omang bikodok Maranthes gabonensis TL 50

Angonqgui Antrocaryon klaineanum 50

[Onzabili M 1477 _ JAngonqui Antrocaryon micrasler 50

Nom vernaculaire il Nom scientifique

Essence Code
Nom commercial abattage|

(Osanga/Sikong | 1242 |Sikong Pteleopsis hylodendron

Dacryodes buettneri

Erythropleum ivorense,
Erythropleum suaveolens

[Millettia laurenti

Ce diamètre est pris à 1,30m du sol ou immédiatement au-dessus des contreforts.
Article 3: L'exploitant forestier doit inscrire à la peinture

(1) Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier ;
(2) Sur chaque bille: le numéro et la ligne du carnet de chantier de même que le numéro d'ordre
correspondant à la position de la bille par rapport à la souche en commençant par la bille de pied, ainsi
Le) que le numéro de la concession et sa marque personnelle.

Tout nouveau tronçonnage de bille implique la reproduction du même numéro de position suivi de la mention "bis"
ou "ter" suivant le cas.

Article 4: Toutes les étapes d'exploitation forestière et d'aménagement doivent être réalisées en respectant les
Normes d'intervention en milieu forestier.

| Article 5: L'usage du feu est interdit pour abattre des arbres.
Article 6: L'abattage doit s'effectuer de manière à occasionner le moins de bris possible d'arbres voisins.

Article7: Dans le cas où les voies d'évacuations de toute autre nature ouvertes par le titulaire du titre
d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les croisements en parfait état de viabilité
et de visibilité.

Article 8: Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est rendue nécessaire par

le tracé des routes d'évacuation ou pour la confection d'ouvrages d'art. S'il s'agit d'arbres marchands, ils sont

portés au carnet de chantier après numérotage, mais ne donnent pas lieu au paiement du prix de vente et de

“putes taxes afférentes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs aux routes
 drestières.

Article 9: Le concessionnaire est autorisé à couper tous bois légers nécessaires à l'équipement en flotteurs de
radeaux de bois lourds. Si ces équipements accessoires constituent des bois marchands, ils sont soumis au
paiement du prix de vente et des taxes afférentes.

Article 10: Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles de la concession et
de chaque assiette de coupe annuelle. Les limites entre les UFA et les limites entres les assiettes annuelles de
coupe sont matérialisées par un layon de deux mètres de large où toute végétation herbacée, arbustive et liane
est coupée au ras du sol et où tous les arbres de moins de quinze (15) cm de diamètre sont abattus. En outre,
l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon

Article 11: Pendant la durée de la convention provisoire, l'exploitation de la concession se fait par assiette
de coupe d'une superficie maximale fixée par les textes en vigueur, après l'ouverture des limites tel que décrit à
l'article 10 ci-dessus, après l'inventaire systématique de tous les arbres ayant atteint leur diamètre minimum
d'exploitabilité et la retranscription de cet inventaire sur une carte au 1:5 000. Cette carte indique également les
voies d'évacuation à mettre en place.

Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire d'exploitation et qui sont localisés
sur la carte forestière au 1:5 000 annexée au permis annuel d'intervention.
Article 12 : En matière de protection de l'environnement, le concessionnaire s'engage à mettre en oeuvre au
minimum les mesures suivantes, qui seront définies dans le plan d'aménagement :

(1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes et pistes seront
réduites au maximum afin d'éviter des trouées importantes dans la forêt.

(2) Ponts : Ils seront construits de manière à ne pas changer les directions naturelles des cours d'eau,
afin de na pas perturber l'alimentation en eau des populations, et d'éviter les inondations permanentes
qui sont préjudiciables à la survie des espèces d'arbres non adaptées au milieu hydromorphe.

(3) Technique d'exploitation : Il s'agira de minimiser au maximum les dégâts causés par les chutes
d'arbres, notamment par une orientation adéquate lors de l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de traitement du bois se
fera sous stricte surveillance, dans le cadre des lois et règlements en vigueur afin d'éviter la pollution des
eaux et de la flore.

(5) Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à mettre à la disposition

de son personnel, au prix coûtant, des sources de protéines autres que la viande de chasse. Toutes les

activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation forestière. Il s'agit

notamment de la chasse elle-même, du commerce de la viande, du transport par des véhicules de la

société, et du commerce d'armes ou de munitions. Le concessionnaire informera le personnel et
Led appliquera un régime disciplinaire strict à l'égard de tout agent contrevenant.

B - CLAUSES PARTICULIÈRES
Article 13: Charges financières

Ces charges sont fées pour chaque année budgétaire par la Loi des Finances. Le paiement de ces charges se
fait conformément à la réglementation en vigueur. Les charges financières comprennent:

CHARGE FINANCIÈRE ou TAXE

La redevance forestière annuelle assise sur la Offre additionnelle du titulaire plus le prix de base
superficie fixé par la Loi des Finances soit : 1 500 Fcfa/ha/an

La taxe d'abattage Fixé par la Loi des Finances
La taxe à l'exportation Fixé par la Loi des Finances

Les frais de participation aux travaux
jÉeménasement

Article 14: Participation à la réalisation d'infrastructures socio-économiques

Le concessionnaire est réputé participer financièrement à la réalisation d'infrastructures socio-économiques par
le pourcentage de la redevance forestière qui est fxé annuellement par la Loi des finances et qui doit être reversé
au profit des communautés.

Tous les autres engagements du concessionnaire devront être négociés avec les populations intéressées lors
des réunions de concertation préalables au classement de la concession et au démarrage des activités
d'exploitation, et seront consignés dans le cahier des charges de la Convention définitive d'exploitation.

Article 15: Obligations en matière de transformation du bois et d'installation industrielle

(1) Lieu d'implantation de l'usine ou des usines: Gribi

(2) Description sommaire des équipements installés: La scierie est composée d'une ligne de production et
d'une ligne de récupération alimentée en électricité par des groupes électrogènes.

CA

F4
* _ La ligne de production est composée d'une scie de tête de 160 cm à ruban vertical, d'un deck de chai
à chaîne et chariot électrique, d'une déligneuse monolame à alignement pneumatique et lame de 5!
et ébouteuse hydraulique.

La ligne de récupération est composée d'une déligneuse multilame (à 3 lames de 350 mm) et d'ébouteuse : : :
circulaire pneumatique.

(3) Description sommaire des équipements à installer: Usine déjà installée.

(4) Délai d'installation des équipements industriels: Usine déjà installée.

Le titulaire Ministre de l'Environnement

de la concession provisoire

<
M. Christian SMIDA F Æylvestre NAAH ONDOA

= RARE
A Ya Li re AS le lh. A d_5 FEV, 2001
a

j EXPLOITATION FORESTIERE î
Î B.P. 3139

| DOUALA - CAMEROUN
en |

